Citation Nr: 0812569	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to the payment of retroactive compensation 
benefits based on a 10 percent evaluation for psychoneurosis, 
anxiety state with tachycardia, from March 1, 1948 to January 
1, 1998, to include whether there was clear and unmistakable 
error (CUE) in a March 24, 1948 RO letter determination that 
suspended compensation benefit payments.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

An April 2005 Decision Review Officer's decision granted, 
among other issues, entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability effective on June 21, 2002.  

In August 2007, the Board of Veterans' Appeals (Board) 
remanded the following issues to the RO for additional 
development: an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (previously 
characterized as psychoneurosis, anxiety state with 
tachycardia; an evaluation in excess of 40 percent for 
service-connected degenerative disc disease of the 
lumbosacral spine (previously characterized as dorsolumbar 
strain); service connection for heart disease; and 
retroactive compensation benefits based on a 10 percent 
evaluation for psychoneurosis, anxiety state with 
tachycardia, from March 1, 1948 to January 1, 1998, to 
include whether there was clear and unmistakable error in a 
March 24, 1948 RO letter determination that suspended 
compensation benefit payments.  

The veteran, private attorney appeared before the undersigned 
Veterans Law Judge at an informal hearing held at the RO on 
March 6, 2008, and a copy of the transcript is of record.  

At this meeting, it was noted on behalf of the veteran that, 
because the veteran had been granted a TDIU rating, he was 
withdrawing all issues on appeal except that involving 
retroactive compensation based on a 10 percent evaluation for 
psychoneurosis, anxiety state with tachycardia, from March 1, 
1948 to January 1, 1998, to include whether there had been 
clear and unmistakable error in a March 24, 1948 RO letter 
determination that suspended compensation benefit payments.  

A Motion to advance this case on the Board's docket was 
presented at the March 2008 hearing and was granted on April 
2, 2008 for good cause due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran is shown to have been properly notified by a 
VA letter dated in March 1948 that, because he had failed to 
appear for a scheduled VA examination in February 1948, his 
compensation benefit payments would be suspended until he let 
VA known in writing that he was willing to report for 
examination.  

2.  The suspension of compensation benefits for service-
connected psychiatric disability by VA letter in March 1948 
was supported by the evidence then of record and consistent 
with the VA regulations then in effect.  

3.  The veteran is not shown to have sought resumption of the 
payment of his suspended VA compensation benefits earlier 
than January 1, 1998, the date that such benefits were again 
paid.  



CONCLUSION OF LAW

Retroactive compensation benefits based on a 10 percent 
evaluation for the service connected psychoneurosis, anxiety 
state with tachycardia, from March 1, 1948 to January 1, 
1998, to include on the basis of CUE in a March 1948 VA 
determination in suspending compensation benefit payments for 
service-connected psychiatric disability because the veteran 
had failed to report for a scheduled VA examination are not 
payable.  38 C.F.R. § 3.105 (1947).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VCAA is generally applicable to all claims filed on 
or after the date of its enactment, it is not applicable to 
clear and unmistakable error claims.  In Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims (Court) held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  

A claim of CUE it is not by itself a claim for benefits.  
Thus, CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging 
CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  

Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's duties 
to notify and assist contained in the VCAA are not applicable 
to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2007).  

Nevertheless, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument on this matter, including at 
his March 2008 personal hearing.  They have not pointed to 
any pertinent evidence that exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folders.  In 
this case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folders.  

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  Only the law as it existed at the 
time of the rating decision may be considered.  See 38 C.F.R. 
§ 20.1403(b) (2007).  

A March 1946 rating decision granted service connection for 
psychoneurosis, anxiety state, with mild tachycardia, and 
assigned a 10 percent evaluation effective on January 25, 
1946.  The veteran was sent appropriate notice to his address 
of record on February 9, 1948 to report for VA examination on 
February 27, 1948. This correspondence is not shown to have 
been returned as undeliverable.  There is evidence that the 
veteran failed to appear for this scheduled evaluation.  

Another VA letter was sent to the veteran at his address of 
record on March 24, 1948 and noted that, because he failed to 
appear for his scheduled examination in connection with his 
compensation claim, his compensation payments were being 
suspended as of the date of last payment.  He was told that, 
to reopen his claim, he would have to advise VA in writing 
that he was willing to submit to examination.  

It has been contended by and on behalf of the veteran, 
including at the March 2008 informal hearing, that he was 
never told to report for VA examination in 1948.  
Consequently, it is asserted that the March 1948 VA letter 
suspending compensation benefits for the service-connected 
psychiatric disability beginning in March 1948 involved CUE.  

In order to pay retroactive compensation benefits from March 
1, 1948 to January 1, 1998, for service-connected psychiatric 
disability, the determination in March 1948 VA action to 
suspend benefit payments to the veteran must be addressed in 
the context of CUE.  

The Court has consistently stressed the rigorous nature of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.  

Given the current assertion that the veteran was not properly 
notified to report for a VA examination, the evidence on file 
in this case shows that notice to appear for the February 
1948 examination was sent to the veteran at his address of 
record and was not returned to VA as undeliverable.  

Additionally, the evidence of record shows that the veteran 
was duly notified by VA letter in March 1948 about the 
suspension of compensation payments due to his failure to 
report for the scheduled VA examination.  

The veteran was also informed that he could reopen his claim 
if he was willing to submit to examination.  This 
correspondence also is not shown to have been returned as 
being undeliverable.  

According to the applicable VA regulation in effect at the 
time, "upon he failure of a veteran without adequate reason 
to report for physical examination, requested for disability 
compensation or pension purposes, the award of disability 
compensation or pension in course of payment to him will be 
suspended as of the date of last payment."  See 38 C.F.R. 
§ 3.251(a) (1947).  

Based on this record, there is no demonstrated failure on the 
part of VA to apply the correctly apply the statutory and 
regulatory provisions or asserted failure on the part of VA 
to address the correct and relevant facts.  Consequently, a 
basis of finding CUE in the suspension of compensation 
benefits payments by VA in March 1948 based on the veteran's 
failure to report for VA examination has not been presented.  

Significantly, the veteran has not asserted that he attempted 
to obtain resumption of VA compensation benefits earlier than 
June 1, 1998 when VA started to again pay the benefit in 
question.  

Because the veteran has not presented specific assertions of 
CUE in the 1948 suspension of compensation benefits, 
retroactive compensation benefits based on a 10 percent 
evaluation for the service-connected psychoneurosis, anxiety 
state with tachycardia, from March 1, 1948 to January 1, 
1998, on this basis are not payable.  



ORDER

The claim for retroactive compensation benefits based on a 10 
percent evaluation for the service-connected psychoneurosis, 
anxiety state with tachycardia, from March 1, 1948 to January 
1, 1998, to include on the basis of CUE in the March 24, 1948 
RO letter determination that suspended compensation benefit 
payments for service-connected psychiatric disability, is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


